DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's Response to Office Action, received 3-11-2021, is acknowledged.  Claims 1, 4, 6-16, 19, and 20 have been amended.
Claims 1-20 are pending.  Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claims 1-11 are under consideration.
Examiner's Notation
In both claims 7 and 19, "B anthracis" should be "B. anthracis".

Rejections/Objections Withdrawn
The objection to claim 6 because of the following: "antigen may comprises", is withdrawn in light of the claim amendment.
The rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "actinobacteria or B. subtilis", is withdrawn in light of the claim amendment.
The rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for " N. meningitidis or Spirochaeta", is withdrawn in light of the claim amendment.
The rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "providing an environment for an immune response based on the first antigen", is withdrawn in light of the claim amendment.
The rejection of claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for how an acid solution dissociated said first conjugate into a second antigen, is withdrawn in light of the claim amendment.
Rejections/Objections Maintained
The objection to Figure 1 because none of the designations are defined in the Brief Description (paragraph 0017), is maintained.
	Applicant states that all of the designations are defined in the originally filed specification.
C.F.R. 1.74   Reference to drawings recites:
When there are drawings, there shall be a brief description of the several views of the drawings and the detailed description of the invention shall refer to the different views by specifying the numbers of the figures, and to the different parts by use of reference letters or numerals (preferably the latter).
The examiner should see to it that the figures are correctly described in the brief description of the drawing, that all section lines used are referred to, and that all needed section lines are used. 

The objection to Figure 2 because none of the numeric designations are defined in the Brief Description (paragraph 0018), is maintained for the same reason as pertains to Figure 1, supra.
The objection to Figure 3A because BL21 is not defined in the Brief Description (paragraph 0019), is maintained for the same reason as pertains to Figure 1, supra.
The objection to Figure 3B because BL21 is not defined in the Brief Description (paragraph 0019), is maintained for the same reason as pertains to Figure 1, supra.
The rejection of claims 1-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for: 
	(i) "preparing a serum", 
(ii)"a first conjugate of the first antigen", 
(iii) "a first mixture including the target antibody, the first conjugate of the first antigen, and the non-target antibody", 

(v) "redundant non-target antibody", 
(vi) "redundant non-target antibody was added to the sample" and how it is "adsorbed" to the first conjugate, 
(vii) "a second conjugate consisting of the redundant non-target antibody and the second antigen", and,
(viii) how the method results in selectively obtaining said target antibody when the serum presumably contains any number of antibodies which do not bind to either the first antigen or second antigen, 
is maintained.
	
Applicant argues the amendment of claim 1 obviates the rejection.  
	Applicant argues that:
	Redundant non-target antibody refers to a non-target antibody that is adsorbed as an impurity to the first antigen among non-target antibodies in the serum that are not added from the outside. For example, antibodies that do not react with the first antigen are referred to as non-target antibodies, and antibodies that are adsorbed to the first antigen and act as impurities other than the target antibody are referred to herein as redundant non-target antibodies. Accordingly, the phrase “the redundant non-target antibody” has been amended to “the redundant non-target antibody not absorbed to the first conjugate” in order to particularly point out the subject matter.
	Also, Office has pointed out that because the method utilizes “serum” which includes a target antibody and a non-target antibody, it is unclear how the method results in selectively obtaining said target antibody when the serum presumably contains any number of antibodies which do not bind to either the first antigen or second antigen. The antibody selection method of the present invention is characterized in that the first antigen binds to the target antibody and the second antigen binds to a redundant non-target antibody, and a first conjugate consisting of a target antibody and a first antigen bound to the target antibody. After extracting the first conjugate, a second antigen is used to filter out redundant non-target antibodies. Therefore, the target antibody of the invention can be obtained without difficulty, even if it contains other antibodies that do not bind to the first antigen or the second antigen.
	
	The examiner has considered applicant's arguments, in light of the claim amendments, but does not find them persuasive.
	As newly amended, claim 1 now recites that the method comprises "preparing a serum including a target antibody and a non-target antibody extracted from a subject".
	While the amendment recites that a serum is "extracted" from a subject, it does not define what is encompassed by "preparing" said extracted serum.
	It remains unclear how the method results in selectively obtaining said target antibody when the serum presumably contains any number of antibodies which do not bind to either the first antigen or second antigen because the methods only recite "selectively obtaining the first conjugate by separating the first conjugate from the non-target antibody in the first mixture" without reciting how said separation method is performed. 
	It remains unclear how one obtains the target antibody "by separating the second conjugate from the target antibody in the third misture" without reciting how said separation method is performed.
The rejection of claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for how one "separates" the target antibody from the second conjugate, is maintained.
	Applicant argues that the amendment of the claim obviates the rejection.
	The examiner has considered applicant's argument, in light of the claim amendment, but does not find it persuasive.
	As newly amended, claim 11 is now the method of claim 1, further comprising a step of extracting the target antibody from a mixed solution containing the target antibody and the second conjugate.
	The change in wording, i.e., "extracting" instead of "separated from" does not clarify the issue of how one "extracts" the target antibody from the second conjugate.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        September 19, 2021